DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Status of the Claims
In the amendment dated 01/06/2022, claims 1, 8-13, and 17-19 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzinger (US 20130212858 A1) in view of Nguyen (US 5,194,105) and further in view of in view of JPS61115691A, hereinafter ‘691 
Regarding claim 1, Herzinger discloses 
 A method for welding a ball onto a first component (method for welding a sphere onto a first component, see para.0035), said method comprising the acts of: 
forming the first component (second component 3, see figs.1-10) as a vehicle body part from a sheet-metal blank (see para,0053: “The first and/or the second (vehicle) component may be a sheet metal component”) by a deep-drawing tool in a deep-drawing operation (see para.0055 and 0015);
producing a physical mark (passage hole 4 in fig.3) on the first component (second component 3) by the deep- drawing tool during the deep-drawing operation (see para.0055, the passage hole 4 on the second component 3 shown in fig.3 is produced by the deep-drawing tool during the deep-drawing operation).



Herzinger does not explicitly disclose 
the physical mark is a depression in the first component in a form of crosshairs;
positioning the ball in the depression in the first component, wherein the depression is configured such that the ball is automatically centered;
contactlessly welding the ball to the first component via a laser welding device arranged at a distance from the first component and the ball.
Nevertheless, Nguyen discloses placement and bonding techniques and, more particularly, to methods and apparatus for bonding elements such as glass spheres to substrate (See col.1, lines 5-10), comprising:
the physical mark (depression 13, see fig.2) is a depression in the first component (substrate 14, see fig.2) in a form of crosshairs (see crosshairs in annotated fig.2 below);


    PNG
    media_image1.png
    294
    525
    media_image1.png
    Greyscale

Annotated fig.2 of Nguyen
positioning the ball (ball lens 12, see fig.1, which is equivalent to the claimed “ball”. Also, see col.1, lines 5-10: “methods and apparatus for bonding elements such as glass spheres and optical fibers to substrates”) in the depression (depression 13, see fig.2) in the first component (substrate 14), wherein the depression (depression 13) is configured such that the ball (ball lens 12) is automatically centered (see figs.1-2. By having the depression 13 in the form of crosshairs, the sphere would be "automatically" centered in the same manner as the current application, para.0015).
At the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have Herzinger shape of the structure that keeps the ball in place instead of Nguyen shape of the structure in the form of the depression, because applicant has not disclosed that the particular shape of the structure provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with Herzinger shape or Nguyen shape, because both shapes performs the function of keeping the ball in place equally well (MPEP 2144.04 IV B).
In addition, ‘691 further discloses a method for joining metallic sphere, having:
contactlessly welding the ball (metal ball 1) to the first component (joint body 2) via a laser welding device (laser 3, see figs.1-2) arranged at a distance from the first component and the ball (metal ball 1, see figs.1-2. No welding tongs or the like have to be set directly onto the ball 1 and/or the joint body 2. The ball is welded by use of a laser welding apparatus 3 arranged at a distance from the joint body 3 and at a distance from the ball 2).  
.

    PNG
    media_image2.png
    386
    620
    media_image2.png
    Greyscale

Figure 2 of ‘691
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the welding robot of Herzinger by the laser as taught by ‘691, such that contactlessly welding the ball to the first component via the laser welding device arranged at a distance from the first component and the ball. The substitution of one known element (laser of ‘691) for another (welding robot of Herzinger) would have yielded predictable results of welding the ball to the vehicle component. The laser improves the accuracy of a joining and joining strength (see purpose of ‘691).
Regarding claim 8, Herzinger does not explicitly disclose the act of contactlessly welding the ball further comprises the acts of: generating a laser beam; and guiding the laser beam from one side in an undercut region, the undercut region being located between the ball and the first component in which the ball touches the first component.  
However, ‘691 further discloses the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and  guiding the laser beam (high energy density beam 3a, se figs.1-2) from one side in an undercut region (see undercut region in the annotated fig.2 below) , the undercut region (see undercut region in the annotated fig.2 below) being located between the ball (metal ball 1, see figs.1-2) and the first component (joint body 2, see figs.1-2) in metal ball 1, see figs.1-2) touches the first component (joint body 2, see figs.1-2).  

    PNG
    media_image3.png
    495
    834
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use laser as taught by ‘691 in Herzinger’s invention and to include the act of contactlessly welding the ball further comprises the acts of: generating a laser beam; and guiding the laser beam from one side in an undercut region, the undercut region being located between the ball and the first component in which the ball touches the first component. Doing so allows to create the weld zone between the ball and first component effectively by irradiating the laser beam. 
Regarding claim 9, Herzinger does not explicitly disclose an annular seam extending around the ball is generated with the laser beam.
691 further discloses an annular seam (see annual seam made by the laser beam 3a in fig.1) extending around the ball (ball 1, see fig.1) is generated with the laser beam (laser beam 3a in fig.1).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use laser as taught by ‘691 in Herzinger’s invention and to include an annular seam extending around the ball is generated with the laser beam. Doing so allows to weld all contact portions between the ball and the vehicle component using the laser beam.
Regarding claim 10, Herzinger does not explicitly disclose the act of contactlessly welding the ball further comprises the acts of: generating a laser beam; and directing the laser beam onto the first component such that the first component and the ball locally melt.  
 ‘691 further discloses the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and directing the laser beam (high energy density beam 3a, se figs.1-2) onto the first component (joint body 2, see fig. 2) in such that the first component (joint body 2, see figs.1-2) in and the ball (metal ball 1, see figs.1-2) locally melts (see page 1, lines 18-23: “the metal ball and the joined body are melted”).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use laser as taught by ‘691 in Herzinger’s invention and to include the act of contactlessly welding the ball further comprises the acts of: generating a laser beam and directing the laser beam onto the first component such that the first component and the ball locally melt.  The laser beam improves the accuracy of a joining and joining strength (see purpose of ‘691). 
Regarding claim 11, Herzinger discloses substantially all the claimed limitations as set forth, except the act of contactlessly welding the ball further comprises the acts of: generating a laser beam; and directing the laser beam onto a side of the ball.  
‘691 further discloses the act of contactlessly welding the ball (welding the ball 1 by the laser 3, see figs.1-2) further comprises the acts of: generating a laser beam (high energy density beam 3a, se figs.1-2); and directing the laser beam (high energy density beam 3a, se figs.1-2) onto a side of the ball (see fig.2).   
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use laser as taught by ‘691 in Herzinger’s invention and to include the act of contactlessly welding the ball further comprises the acts of: generating a laser beam; and directing the laser beam onto a side of the ball.  The laser beam improves the accuracy of a joining and joining strength (see purpose of ‘691). 
Regarding claim 19, the modified Herzinger further discloses
A component (component 3) for having a welded-on ball (sphere 2) produced by the method of claim 1 (see claim 1 above).  
Note: Claim 19 is directed to a product-by-process claim, i.e. the claim is directed to the component having a welded-on ball by the method as stated in Claim 1, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), but only the structure implied by the steps. It is the Examiner’s position that Herzinger discloses the component (component 3) for having a welded-on ball (sphere 2) (the resulting structure implied by the claimed method lines 3-14). It is understood that the first component 1 having welded-on sphere 2 produced by the method(s)/step(s) above.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzinger, in view of Nguyen and ‘691 as applied to claims 1 and 11 above, and further in view of Webster (US 20160039045 A1)
Regarding claim 12, the modification discloses substantially all the claimed limitation as set forth.
Herzinger/ ‘691 does not explicitly disclose in a first phase, material of the ball is evaporated via the laser beam such that a hole is formed in the ball extending in a direction toward the first component.  
Webster discloses method, apparatus, and system are provided to monitor and characterize the dynamics of a phase change region (PCR) created during laser welding, comprising:
in a first phase (phase when the laser beam 16 forms the key hole region 30, see figs.2-3), material of the ball (material of the metal sample 12 is equivalent material to of the ball of Herzinger when the laser beam 16 of Webster is incorporated into Herzinger’s invention) is evaporated via the laser beam (laser beam 16) such that a hole (key hole region 30, see figs.2-3) is formed in the ball (metal sample 12) extending in a direction toward the first component (metal sample 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the laser beam as taught by Webster in the modified Herzinger, such that in a first phase, material of the ball of Herzinger is evaporated via the laser beam of Webster such that a hole is formed in the ball extending in a direction toward the first component.  The keyhole welding is ideal for thicker metals, such as the ball, as it provides greater efficiency and deeper penetration with ease.
Regarding claim 13, the modification discloses substantially all the claimed limitation as set forth.
Herzinger/ ‘691 does not explicitly disclose in a second phase, the ball is welded to the first component from a base of the hole through a remaining ball material via the laser beam penetrating into the hole.
Webster further discloses in a second phase (phase of completion of the weld), the ball (the metal sample 12 is equivalent to the ball of Herzinger) is welded to the first component (metal sample 14) from a base of the hole (base of the keyhole region 30, see fig.2) through a remaining ball material (a portion of the bonded solid region 34 and liquid region 32, see fig.2) via the laser beam (laser beam 16) penetrating into the hole (key hole region 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the laser beam 16 of Webster in the modified Herzinger, such that in a second phase, the ball of Herzinger is welded to the first component from a base of the hole through a remaining ball material via the laser beam of Webster penetrating into the hole. Doing so allows the ball could weld easily to the component after the laser makes the key hole.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzinger, in view of Nguyen and ‘691 as applied to claims 1 and 11 above, and further in view of Lindbom (US 4,581,517)
Regarding claim 17, Herzinger/ ‘691 discloses all the claimed limitations as set forth.
 However, Herzinger/ ‘691 does not explicitly disclose the act of: magnetically attracting together the ball and the first component at a location of the physical mark.
Lindbom discloses a method used in programing a computer for moving a tool through a three dimensional space, comprising: magnetically attracting together the ball (ball 52, see fig.3, and col3, lines 35-36 recites: “the ball 52 is formed from a magnetic material”) and the first component (cavity 40 comprises magnet 42, see fig.3) at a location of the physical mark (cavity 50, see fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ball in Herzinger/ ‘691 to include the magnetic ball as taught by Lindbom, such that magnetically attracting together the ball and the first component at a location of the physical mark. Doing so allows to hold a ball in place by use of the magnet (see col.2, lines 30-33).
Regarding claim 18, Herzinger/ ‘691 does not explicitly disclose the ball is a magnetic ball as cited in claim 18.
Lindbom further discloses the ball is a magnetic ball (col3, lines 35-36 recites: “the ball 52 is formed from a magnetic material”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the magenetic ball of Lindbom in Herzinger/‘691. Doing so allows to hold a ball in place by use of the magnet (see col.2, lines 30-33).
Response to Arguments
Regarding claim 1, 
Applicant’s arguments, see Remarks, filed on 01/06/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination ‘691, Herzinger, and Nguyen (newly cited).
Herzinger does not disclose positioning the ball at the location on the first component at which the crosshairs have been produced.”
Claim 1 requires the limitations: “the physical mark is a depression in the first component in a form of crosshairs; positioning the ball in the depression in the first component”
In this Office Action, Herzinger not being used to disclose the step “the physical mark is a depression in the first component in a form of crosshairs; and positioning the ball in the depression in the first component” However, the new reference Nguyen teaches the physical mark is a depression 13 in the first component 14 in a form of crosshairs as shown in 2 above and positioning the ball lens in the depression in the first component. Thus, Nguyen teaches the limitations: “the physical mark is a depression in the first component in a form of crosshairs; positioning the ball in the depression in the first component”. It would have been obvious mater of design choice to a person of ordinary skill in the art to have Herzinger shape of the structure that keeps the ball in place instead of Nguyen shape of the structure in the form of the depression, because applicant has not disclosed that the particular shape of the structure provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with Herzinger shape or Nguyen shape, because both shapes performs the function of keeping the ball in place equally well.
Dependent Claims 12 and 13:

For the above reasons, the rejections to claims 1, 12-13 are respectfully sustained by the Examiner. Claims 8-13, and 17-19 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170097026 A1 discloses a component connection, comprising:
the physical mark is a depression in the first component in a form of crosshairs (see figs.7-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761